Exhibit 99.1 SUMMARY ● Produced record quarterly production of 52,625boe/d in Q3/2011 (anincrease of 10% over Q2/2011 and 17% overQ3/2010); ● Generated funds from operations (“FFO”) of $144.8million ($1.24 per basic share) in Q3/2011, the second highest level of quarterly FFO in the history of Baytex, and an increase of 5% over Q2/2011 and 31% overQ3/2010; ● Generated net income of $52million ($0.45 per basic share) in Q3/2011; ● Maintained a cash payout ratio in Q3/2011 of 35% net of dividend reinvestment plan (“DRIP”) participation; ● Closed a previously announced natural gas acquisition in west-central Alberta to consolidate non-operated interests at attractive acquisition metrics;and ● Subsequent to the end of the third quarter, entered into definitive agreements to sell certain primarily-undeveloped lands in Alberta and Saskatchewan for $47.1million. Three Months Ended Nine Months Ended September30, June30, September30, September30, September30, FINANCIAL (thousands of Canadian dollars, except per common share or unit amounts) Petroleum and natural gas sales Funds from operations(1) Per share or unit– basic Per share or unit– diluted Cash dividends or distributions declared(2) Cash dividends or distributions declared per share or unit Net income Per share or unit– basic Per share or unit– diluted Exploration and development Property acquisitions ) Corporate acquisition 22 – Proceeds from divestitures – – ) – ) Total oil and natural gas capital expenditures Bank loan Convertible debentures – – – Long-term debt Working capital deficiency Total monetary debt(3) Notes: Funds from operations is a non-GAAP measure that represents cash generated from operating activities adjusted for finance costs, changes in non-cash operating working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future dividends and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months and nine months ended September30,2011. Cash dividends or distributions declared are net of DRIP participation. Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as deferred income tax assets or liabilities and unrealized gains or losses on financial derivatives)), the principal amount of long-term debt and the balance sheet amount of any convertible debentures and long-term bankloans. Three Months Ended Nine Months Ended September30, June30, September30, September30, September30, OPERATING Daily production Light oil and NGL (bbl/d) Heavy oil (bbl/d) Total oil and NGL (bbl/d) Natural gas (mmcf/d) Oil equivalent (boe/d @ 6:1)(1) Average prices (before hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil and NGL ($/bbl) BTE heavy oil ($/bbl)(2) BTE total oil and NGL ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period COMMON SHARE OR TRUST UNIT INFORMATION TSX Share or Unit price (Cdn$) High $ Low $ Close $ Volume traded (thousands) NYSE Share or Unit price (US$) High $ Low $ Close $ Volume traded (thousands) Common shares or trust units outstanding (thousands) Notes: Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubicfeet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at thewellhead. Heavy oil wellhead prices are net of blending costs. Forward-Looking Statements This report contains forward-looking statements relating to: our average production rate for 2011; our product mix for 2011; our exploration and development capital expenditures for 2011; initial production rates from wells drilled; development plans for our properties, including the number of wells to be drilled in the fourth quarter of 2011; our Cliffdale cyclic steam stimulation project at Seal, including our assessment of the results of the third steam injection cycle for our pilot well, the steam-oil ratio for the third steam injection cycle and the completion of a 10-well commercial module of CSS development, including the commencement of steam injection into four additional wells and the drilling of five additional CSS wells; our Kerrobert steam- assisted gravity drainage project, including the steam-oil ratio, our ability to optimize the placement of SAGD well pairs by drilling stratigraphic test wells and the expansion of the steam plant; the natural gas-weighted acquisition in west-central Alberta, including the 2011 net operating income from the acquired assets and the remaining proved plus probable reserves attributable to the acquired assets; the completion of the disposition of assets in the Dodsland area of Saskatchewan; the demand for Canadian heavy oil by U.S.refiners; the outlook for the pricing differential between Canadian heavy oil and West Texas Intermediate; the existence, operation and strategy of our risk management program for commodity prices, heavy oil differentials and interest and foreign exchange rates; the amount of our undrawn credit facilities at September30, 2011; our debt to FFO ratio; our liquidity and financial capacity; and the sufficiency of our financial resources to fund our operations. In addition, information and statements relating to reserves are deemed to be forward-looking statements, as they involve implied assessment, based on certain estimates and assumptions, that the reserves described exist in quantities predicted or estimated, and that the reserves can be profitably produced in the future. Cash dividends on our common shares are paid at the discretion of our Board of Directors and can fluctuate. The level of future cash dividends will depend on the amount of funds from operations generated by our operations and our prevailing financial circumstances at the time. We refer you to the end of the Management’s Discussion and Analysis section of this report for our advisory on forward-looking statements. Non-GAAP Financial Measures In this report we refer to certain measures that are commonly used in the oil and gas industry but are not based on generally accepted accounting principles in Canada, such as funds from operations and total monetary debt. For a description of these measures, we refer you to “Non-GAAP Financial Measures” in the Management’s Discussion and Analysis section of thisreport. All amounts in this report are stated in Canadian dollars unless otherwise noted. MESSAGE TO SHAREHOLDERS Operations Review Production averaged 52,625boe/d during the third quarter of 2011, as compared to 44,799boe/d in the third quarter of 2010 and 47,853boe/d in the second quarter of 2011. Oil-equivalent production increased by 17% from the third quarter of 2010, with oil and natural gas liquids (“NGL”) production 25% higher and natural gas production 12% lower. Oil equivalent production increased by 10% from the second quarter of 2011, with oil and NGL production 11% higher and natural gas production 3%higher. Capital expenditures for exploration and development activities totaled $100.4million for the third quarter of 2011. During the third quarter, Baytex participated in the drilling of 48 (39.4net) wells, resulting in 46 (37.4net) oil wells and two (2.0net) service wells for a 100% successrate. In our Lloydminster heavy oil area, we drilled 19 (19.0net) oil wells and two (2.0net) service wells. In our Seal heavy oil area, we drilled seven (7.0net) horizontal cold production wells. In our light oil and gas areas in western Canada, we drilled 15 (9.9net) oil wells. We drilled five (1.5net) oil wells in our Bakken/Three Forks play in NorthDakota. Our previous production guidance for 2011 was a range of 49,500 to 50,500boe/d. Based on production performance for the first nine months of 2011, we can now narrow our full-year 2011 guidance to a range of 50,000 to 50,500boe/d. We continue to project that our production mix will be comprised of approximately 70% heavy oil, 14% light oil and NGL and 16% natural gas. Our exploration and development capital budget for 2011 remains at $355million. We plan to provide production and capital budget guidance for 2012 on or about December6, 2011, following approval of our 2012 development plan by our Board ofDirectors. Heavy Oil In the third quarter of 2011, heavy oil production averaged 37,280bbl/d, an increase of 29% over the third quarter of 2010 and 10% over the second quarter of 2011. During the third quarter of 2011, we drilled 26 (26.0net) oil wells and two (2.0net) service wells on our heavy oil properties for a success rate of100%. Production from our Seal properties averaged approximately 17,800bbl/d, an increase of 24% from the second quarter of 2011. In the third quarter of 2011, we drilled seven (7.0net) cold horizontal producers at Seal, including our first drilling on the Reno-area properties acquired earlier this year. Our most common multi-lateral well design includes eight approximately 1,400meter-long laterals, which are often augmented with several shorter “stubby” laterals to drain the region around the intermediate casing point to the starting point of the 1,400meter-long laterals. Three of the wells drilled in the third quarter and two of the wells drilled in the second quarter established average 30-day peak production rates of approximately 340bbl/d per well. Although we have not yet recorded a 30-day peak production rate on any wells drilled on the lands acquired at Reno earlier this year, the first two wells drilled have initial production rates averaging approximately 375bbl/d per well, based on the first two weeks of production. The two Reno wells had an average of six full-length horizontal laterals per well, plus an average of four “stubbies” per well. During the remainder of 2011, we plan to drill approximately five additional multi-lateral cold horizontal wells atSeal. In our Cliffdale cyclic steam stimulation (“CSS”) project at Seal, we continued production operations during the pilot well’s third cycle. Consistent with our numerical reservoir simulation, we project a steam-oil ratio (“SOR”) of approximately 1.9for this cycle. Four additional CSS-project wells drilled in the first quarter continued pre-steam cold production in the third quarter at rates of approximately 20bbl/d per well, while awaiting completion of our steam generation facility. We have now received regulatory approvals to install oil and water handling facilities and steam distribution piping at our Cliffdale facility. Construction has commenced, and we expect to begin steam injection late in the fourth quarter of 2011. To complete our first 10-well commercial CSS module, we also plan to drill an additional five horizontal CSS wells in the fourth quarter of2011. At our Kerrobert steam-assisted gravity drainage (“SAGD”) project, the well pair which commenced production in October2010 continues to operate at oil rates in excess of 800bbl/d. Two additional SAGD well pairs were drilled during the second quarter and placed on production in the third quarter at average rates of approximately 950bbl/d per well. Current SOR for the Kerrobert SAGD project is 2.4. We drilled two stratigraphic test wells in the third quarter and plan to drill two additional stratigraphic test wells in the fourth quarter to optimize the placement of future SAGD well pairs. Design work is being conducted for steam plant expansion to allow the drilling of additional SAGD wellpairs. Light Oil& Natural Gas During the third quarter of 2011, light oil, NGL and natural gas production averaged 15,345boe/d, which was comprised of 7,170bbl/d of light oil and NGL and 49.0mmcf/d of natural gas. Compared to the third quarter of 2010, light oil and NGL production increased by 9% and natural gas production declined by 12%. Compared to the second quarter of 2011, light oil and NGL production increased by 18% and natural gas production increased by3%. In the third quarter of 2011, we drilled five (4.0net) Viking multi-lateral wells in eastern Alberta. Two of the wells drilled in the third quarter and two of the wells drilled in the second quarter established average 30-day peak rates of approximately 120bbl/d per well. We plan to drill two more Viking light oil horizontal wells in eastern Alberta in the fourth quarter of2011. We drilled three Viking light oil horizontal wells in Saskatchewan in the third quarter, two of which were fracture-stimulated and commenced production early in the fourth quarter but have not yet established 30-day peak rates. One of the Saskatchewan Viking wells was an unstimulated five-lateral well which had a 30-day peak production rate of approximately 20bbl/d. We participated in seven (2.9net) Cardium light oil horizontal wells in the third quarter, two of which were operated. The operated wells will be fracture-stimulated and put on production in the fourthquarter. In our Bakken/Three Forks play in North Dakota, in the third quarter we participated in the drilling of five (1.5net) horizontal oil wells, four of which were Baytex-operated, and the fracture-stimulation of six wells. During the third quarter, three operated 640-acre spacing wells established average 30-day peak production rates of 350bbl/d per well and one operated 1,280-acre spacing well established an average 30-day peak production rate of 430bbl/d. We plan to participate in the drilling of approximately seven (2.0net) additional Bakken/Three Forks wells in the fourthquarter. Acquisition and Divestiture Activity As previously announced, in the third quarter we closed the acquisition of predominantly natural gas assets located in the Brewster area of west-central Alberta. Prior to the acquisition, we had non-operated interests in most of these assets. As a result of the acquisition, we are now the operator of all of the acquired assets. The total consideration for the acquisition (netof adjustments) was $22.4million, which was funded by drawing on our credit facilities. The purchase price is a multiple of approximately three times projected net operating income from the acquired properties for 2011. The acquired assets are producing approximately 800boe/d of production (80% natural gas). We estimate remaining proved plus probable reserves to be approximately 2.5million boe. The acquired assets include 72,000net acres of undeveloped land, a 64kilometer gathering system and two compressor stations. Subsequent to the end of the third quarter, we entered into and closed the sale of six sections of leasehold, including five sections with Duvernay rights, in the Kaybob South area of west central Alberta for $11.1million. Five of the six sections faced lease expiry within the next year. There is no production on the divestedlands. Subsequent to the end of the third quarter, we entered into a definitive agreement to sell approximately 32,600net acres of leasehold in the “halo” of the Dodsland field in southwest Saskatchewan for $36million. As at December31, 2010, the properties had booked proved plus probable reserves of approximately 1.5million boe (9% proved developed producing). Current production from the lands is approximately 60bbls/day. This disposition is expected to close on or about November25, 2011. After the sale, we will continue to hold significant undeveloped land for Viking light oil development in the Kerrobert and Whiteside areas of southwest Saskatchewan. Financial Review The financial statements for the third quarter of 2011 have been prepared in accordance with International Financial Reporting Standards (“IFRS”). Comparative periods in 2010 have been restated to conform to IFRS presentation. Reconciliations from IFRS to the previously reported financial results are shown in the notes to our interim condensed consolidated financial statements. The adoption of IFRS did not have a material impact on the amounts reported asFFO. We generated FFO of $145million ($1.24 per basic share) in the third quarter of 2011, an increase of 31% compared to the third quarter of 2010, and an increase of 5% compared to the second quarter of 2011. The increase in FFO relative to the second quarter of 2011 is primarily the result of increased sales volumes which more than offset the lower commodity prices realized in the third quarter. Consistent with our practice prior to the adoption of IFRS, FFO is presented net of financing costs, which totaled $10.4million in the thirdquarter. The average WTI price for the third quarter of 2011 was US$89.76/bbl, an 18% increase from the third quarter of 2010, and a 12% decrease from the second quarter of 2011. We received an average oil and NGL price of $63.26/bbl in the third quarter of 2011 (inclusive of our physical hedging gains), up from $58.93/bbl for the third quarter of 2010 and down from $73.78/bbl for the second quarter of 2011. We received an average natural gas price of $4.20/mcf in the third quarter of 2011, a modest decrease from the second quarter of2011. The discount for Canadian heavy oil, as measured by the Western Canadian Select (“WCS”) price differential to WTI, averaged 19.6% for the third quarter of 2011, as compared to 20.6% in the third quarter of 2010 and 17.2% in the second quarter of 2011. Looking forward, demand for Canadian heavy oil by US refiners in the midcontinent region is expected to increase in late 2011 through 2013 with the commissioning of heavy oil refining projects in the region. The impact of those refining projects is already being noted in the market, as the current heavy oil differential is approximately 12% of WTI, and the forward markets are suggesting similar levels for the first half of2012. Baytex continues to actively hedge its exposure to commodity prices, heavy oil differentials and interest and foreign exchange rates with the objective of reducing the volatility of its funds from operations, which are used to finance capital expenditures and dividend payments. Contracts currently in place have locked in pricing on approximately 24% of our 2012 WTI price, 22% of our heavy oil differential exposure, 32% of our natural gas price exposure, and 19% of our exposure to currency movements between the Canadian and US dollar. Details of those contracts are contained in the notes to our interim condensed consolidated financial statements. We continue to monitor the markets for opportunities to add to this hedging program for 2012 and lateryears. At the end of the third quarter of 2011, total monetary debt was $739million and undrawn credit facilities were $332million. This level of debt represents a debt-to-FFO ratio of 1.4times, based on trailing twelve months FFO. This level of debt and undrawn credit facilities are within our leverage and liquidity targets, and provide ample capacity to finance ouroperations. Conclusion We continued to execute our sustainable growth-and-income model in the third quarter of2011. We maintained our record of continuous production growth that has been in place since the beginning of 2009. Oil production was particularly strong, with a 10% increase over the second quarter of 2011 and a 17% increase over the third quarter of 2010. Together with the monthly income provided by our dividends, we think that our oil growth can be a meaningful contributor to our total return to shareholders. We announced two minor divestitures of largely undeveloped land, one of which has already closed. These divestitures, coupled with occasional acquisitions, reflect our practice of continuously evaluating and improving the suitability and quality of our asset portfolio. The proceeds from these divestitures will reduce our leverage ratios, helping to maintain our conservative financial structure. With respect to mid-stream infrastructure, although a decision by the U.S.Government regarding TransCanada’s Keystone XL Pipeline has been delayed, there are competing proposals that have the potential to move Canadian heavy oil into the U.S.Gulf Coast market. While we await these longer-term pipeline projects, new initiatives in the form of rail and pipeline reversals are helping to maintain a positive outlook for heavy oil differentials. It remains an honour to serve you, and we want to express our appreciation for your continued support as we move forward in executing our plan for long-term valuecreation. Anthony W. Marino President and Chief Executive Officer November 10, 2011 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Corp. for the three months and nine months ended September30, 2011. This information is provided as of November9, 2011. In this MD&A, references to “Baytex”, the “Company”, “we”, “us” and “our” and similar terms refer to Baytex Energy Corp. and its subsidiaries on a consolidated basis, except where the context requires otherwise. The third quarter results have been compared with the corresponding period in 2010. This MD&A should be read in conjunction with the Company’s condensed interim unaudited consolidated financial statements (“consolidated financial statements”) for the three months and nine months ended September30, 2011 and 2010, and its audited consolidated comparative financial statements for the years ended December31, 2010 and 2009, together with accompanying notes, and the Annual Information Form for the year ended December31, 2010. These documents and additional information about Baytex are accessible on the SEDAR website at www.sedar.com. The consolidated financial statements for the third quarter of 2011 are prepared in accordance with International Financial Reporting Standards (“IFRS”). Comparative periods in 2010 have been restated to conform to IFRS presentation. Reconciliations from IFRS to Canadian general accepted accounting principles (“previous GAAP”) are shown in the notes to our consolidated financial statements. The adoption of IFRS did not have a material impact on the amounts reported as funds from operations. All amounts are in Canadian dollars, unless otherwise stated, and all tabular amounts are in thousands of Canadian dollars, except for percentages and per common share or per trust unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used inisolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information andstatements. Corporate Conversion At year end 2010, Baytex Energy Trust (the“Trust”) completed a plan of arrangement under the Business Corporations Act (Alberta) pursuant to which it converted its legal structure from an income trust to a corporation (the“Corporate Conversion”). Pursuant to the Corporate Conversion: (i)on December31, 2010, holders of trust units of the Trust exchanged their trust units for our common shares on a one-for-one basis; and (ii)on January1, 2011, the Trust was dissolved and terminated, with the result that we became the successor to the Trust. The reorganization into a corporation has been accounted for on a continuity of interest basis, and accordingly, the consolidated financial statements reflect the financial position, results of operations and cash flows as if the Company had always carried on the business formerly carried on by theTrust. Despite the change in legal structure from a trust to a corporation, the Company’s business objectives and strategies remain unchanged and the officers and directors remained the same. Baytex’s business objectives are directed towards growing its production and asset base through internal property development and acquisitions with the objectives of providing monthly income to its shareholders and creating long-term value for its shareholders. To achieve these objectives, Baytex intends to invest capital to enhance the value of its assets, operate its producing petroleum and natural gas properties in a low cost manner while maximizing the recovery of reserves, and pay monthly dividends to shareholders. Baytex will continue to direct its efforts to increase the value of its assets through development drilling and associated development activities and enhanced oil recovery activities. Baytex will also seek to acquire undeveloped and producing petroleum and natural gas properties and primarily participate in development activities that are generally considered to be lower risk. Also, a minor percentage of each year’s capital budget will be devoted to moderate risk development and lower risk exploration opportunities on itsproperties. The common shares of Baytex trade on the Toronto Stock Exchange and the NewYork Stock Exchange under the trading symbol BTE. Beginning with the January31, 2011 record date, shareholders of Baytex will receive payments in the form of dividends. Prior to the Corporate Conversion on December31, 2010, unitholders of the Trust received payments in the form of distributions. Non-GAAP Financial Measures In this MD&A, we refer to certain financial measures (such as funds from operations, payout ratio, total monetary debt and operating netback) which do not have any standardized meaning prescribed by generally accepted accounting principles in Canada (“GAAP”). While funds from operations, payout ratio and operating netback are commonly used in the oil and natural gas industry, our determination of these measures may not be comparable with calculations of similar measures for otherissuers. Funds from Operations We define funds from operations as cash flow from operating activities adjusted for financing costs, changes in non-cash operating working capital and other operating items. We believe that this measure assists in providing a more complete understanding of certain aspects of our results of operations and financial performance, including our ability to generate the cash flow necessary to fund future dividends to shareholders and capital investments. However, funds from operations should not be construed as an alternative to traditional performance measures determined in accordance with IFRS or previous GAAP, such as cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Dividends or Distributions”. Payout Ratio We define payout ratio as cash dividends (netof participation in our dividend reinvestment plan) divided by funds from operations. We believe that this measure assists in providing a more complete understanding of certain aspects of our results of operations and financial performance, including our ability to generate the cash flow necessary to fund future dividends to Shareholders and capital investments. Total Monetary Debt We define total monetary debt as the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as deferred income tax assets or liabilities and unrealized gains or losses on financial derivatives)), the principal amount of long-term debt and the balance sheet amount of any convertible debentures and long-term bank loan. We believe that this measure assists in providing a more complete understanding of our cash liabilities. Operating Netback We define operating netback as product revenue less royalties, operating expenses and transportation expenses divided by barrels of oil equivalent sales volume for the applicable period. We believe that this measure assists in evaluating the specific operating performance byproduct. RESULTS OF OPERATIONS Production Three Months Ended September30 Nine Months Ended September30 Change Change Daily Production Light oil and NGL (bbl/d) 9
